      Case: 3:20-cv-02054-JRK Doc #: 40 Filed: 01/25/21 1 of 6. PageID #: 294




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


LANCE J. HARRIS,                                   CASE NO. 3:20 CV 2054

       Plaintiff,

       v.                                          JUDGE JAMES R. KNEPP II

CITIZENS BANK, et al.,
                                                   MEMORANDUM OPINION AND
       Defendants.                                 ORDER




                                        INTRODUCTION

       Pro se Plaintiff Lance J. Harris originally filed this action against Citizens Bank on

September 14, 2020. In the Complaint, Plaintiff alleges Citizens Bank debited a portion of a

previously-deposited check from his account based on a claim the check was forged or

counterfeit. See Doc. 1. Plaintiff asserts Citizens Bank breached a fiduciary duty to him and

denied him due process. He seeks return of the amount debited and punitive damages.

       Plaintiff amended his Complaint on October 26, 2020 to add the Vanguard Group, Inc.

(“Vanguard”) and BlackRock, Inc. (“BlackRock”) as Defendants. (Doc. 7). He, however, did not

allege facts or assert claims pertaining to these two Defendants. Both Vanguard and Blackrock

filed Motions to Dismiss (Docs. 20, 32) arguing (1) Plaintiff failed to establish personal

jurisdiction over them, and (2) Plaintiff failed to state a claim against them upon which relief

may be granted.

       Citizens Bank also filed a Motion to Dismiss (Doc. 25). It asserts its only relationship

with Plaintiff was that of a depository institution, which does not create a fiduciary duty. It
      Case: 3:20-cv-02054-JRK Doc #: 40 Filed: 01/25/21 2 of 6. PageID #: 295




further asserts it cannot be held liable for constitutional violations as it is not a government

entity.

          For the reasons stated below, the Motions to Dismiss (Docs. 20, 25, 32) are granted and

this action is dismissed.

                                           BACKGROUND

          Plaintiff alleges he deposited a check for $1,000,000.00 from the United States Treasury

in an account at Citizens Bank on February 24, 2020. Plaintiff does not allege facts pertaining to

the circumstances under which he came into possession of this check; the account had a zero

balance prior to the deposit. In a letter dated April 10, 2020, Citizens Bank notified Plaintiff of a

claim from the purported payor that the check was forged or counterfeit. It therefore withdrew

the remaining funds from the account ($944,222.73), leaving a zero balance in the account.

Plaintiff made several demands for the return of the money, but the bank did not comply.

Plaintiff claims Citizens Bank breached its fiduciary duty to him and denied him due process.

                                      STANDARD OF REVIEW

          When deciding a motion to dismiss under Federal Civil Rule 12(b)(6), the function of the

Court is to test the legal sufficiency of the Complaint. See Mayer v. Mulod, 988 F.2d 635, 638

(6th Cir. 1993). The Supreme Court in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and

Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009) clarified the law regarding what a plaintiff must

plead in order to survive a Motion to Dismiss under Rule 12(b)(6).

          When determining whether a plaintiff has stated a claim upon which relief can be

granted, the Court must construe the Complaint in the light most favorable to the plaintiff, accept

all factual allegations as true, and determine whether the Complaint contains “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555. The plaintiff’s



                                                 2
      Case: 3:20-cv-02054-JRK Doc #: 40 Filed: 01/25/21 3 of 6. PageID #: 296




obligation to provide the grounds for relief “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Id. Although a Complaint

need not contain detailed factual allegations, its “[f]actual allegations must be enough to raise a

right to relief above the speculative level . . . on the assumption that all the allegations in the

complaint are true.” Id. (internal citation omitted). The Court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

         The Court in Iqbal further explained the “plausibility” requirement, stating “a claim has

facial plausibility when the Plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. Furthermore, “the plausibility standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant acted unlawfully.” Id. This determination is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

         A court may consider allegations in the Complaint, as well as exhibits attached to or

otherwise incorporated in the Complaint, all without converting a Motion to Dismiss to a Motion

for Summary Judgment. FED. R. CIV. P. 10(c); Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir.

1997).

                                           DISCUSSION

Vanguard & BlackRock

         As an initial matter, Plaintiff fails to state a claim against Vanguard and BlackRock. To

meet the minimum notice pleading requirements, the Complaint must give Defendants fair notice

of what Plaintiff’s legal claims against them are and the factual grounds upon which they rest.

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). In his Amended



                                                 3
      Case: 3:20-cv-02054-JRK Doc #: 40 Filed: 01/25/21 4 of 6. PageID #: 297




Complaint, Plaintiff adds Vanguard and BlackRock as Defendants, but does not allege any facts

suggesting their involvement in debiting his account, nor does he assert any legal claims against

them. See Doc. 7. Merely listing them as Defendants, without more, is not sufficient to state a

claim upon which relief may be granted. See, e.g., Moore v. Michigan, 2008 WL 724151, at *9

(W.D. Mich.) (“Where a person is named as a defendant without an allegation of specific

conduct, the complaint is subject to dismissal, even under the liberal construction afforded to pro

se complaints.”).

Citizens Bank

       Plaintiff first claims Citizens Bank breached a fiduciary duty by removing funds from his

account. A fiduciary relationship is one in which “special confidence and trust is reposed in the

integrity and fidelity of another and there is a resulting position of superiority or influence,

acquired by virtue of this special trust.” In re Termination of Emp. of Pratt, 40 Ohio St.2d 107,

115 (1974). A fiduciary duty requires more than the generalized business obligation of good faith

and fair dealing. In re Sallee, 286 F.3d 878, 891 (6th Cir. 2002). The duty of good faith and fair

dealing merely requires parties to “deal fairly” with one another and does not encompass the

(often more onerous) burden that requires a party to place the interest of the other party before

his own – that attributed to a fiduciary duty. Id. Ohio law does not recognize a fiduciary duty

between a bank and its customer absent “special circumstances.” PNC Bank v. Oswald, 2011 WL

1364224, at *2 (N.D. Ohio). The facts alleged suggest at most that Citizens Bank acted as a

depository institution with respect to Plaintiff’s check. This is insufficient to demonstrate a

“special relationship” between Citizens Bank and Plaintiff such that Citizens Bank can be said to

owe Plaintiff a fiduciary duty. See, e.g., Collins v. Nat’l City Bank, 2003 WL 22971874, at *2

(Ohio App.) (no fiduciary duty owed to a customer by bank which merely acted as a depository



                                                4
      Case: 3:20-cv-02054-JRK Doc #: 40 Filed: 01/25/21 5 of 6. PageID #: 298




institution); Groob v. KeyBank, 108 Ohio St.3d 348, 351 (2006) (no special relationship between

prospective borrower and bank when parties were dealing at arm’s length and looking out for

own best interests).

       Plaintiff also claims Citizens Bank denied him due process. Because the Constitution

does not directly provide for damages, Plaintiff must proceed under one of the civil rights

statutes which authorizes an award of damages for alleged constitutional violations. Sanders v.

Prentice-Hall Corp. Sys., 178 F.3d 1296 (6th Cir. 1999) (table). As no other statutory provision

appears to present an even arguably viable vehicle for the assertion of Plaintiff’s claims, the

Court construes this claim as brought under 42 U.S.C. § 1983.

       To establish a prima facie case under 42 U.S.C. § 1983, Plaintiff must assert a person

acting under color of state law deprived him of rights, privileges, or immunities secured by the

Constitution or laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981). Generally,

to be considered to have acted “under color of state law,” the person must be a state or local

government official or employee. A private party may be found to have acted under color of state

law to establish the first element only when that party “acted together with or . . . obtained

significant aid from state officials” to such a degree that its actions may properly be

characterized as “state action.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). An

individual may also be considered a state actor if he or she exercises powers traditionally

reserved to a state. Jackson v. Metro. Edison Co., 419 U.S. 345, 352 (1974). And a bank “is not

a state actor by virtue of its regulation by the government and participation in the federal reserve

system and Federal Deposit Insurance Corporation.” Bailey v. Harleysville Nat’l Bank & Tr., 188

F. App’x 66, 68 (3d Cir. 2006); see also Duke v. Isabella Cty., 2007 WL 2005042, at *1 (E.D.

Mich.) (“a bank is not a state actor, despite its extensive federal and state regulation . . .”).



                                                 5
      Case: 3:20-cv-02054-JRK Doc #: 40 Filed: 01/25/21 6 of 6. PageID #: 299




Plaintiff does not allege any facts suggesting Citizens Bank can be considered a state actor to

sustain a due process claim under the Fourteenth Amendment.

                                          CONCLUSION

       Accordingly, Defendants’ Motions to Dismiss (Doc. 20, 25, 32) are granted and this

action is dismissed. Plaintiff’s remaining motions (Docs. 9, 21, 22, 23, 26, 28, 31, 33, 34, 37, 38,

39) are denied as moot. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal

from this decision could not be taken in good faith.



                                                       s/ James R. Knepp II
                                                       UNITED STATES DISTRICT JUDGE




                                                 6
